Citation Nr: 0415808	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  01-09 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lung cancer as 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for lung cancer 
secondary to exposure to Agent Orange. 

In an August 2002 decision, the Board denied the veteran's 
claim for service connection for lung cancer secondary to 
exposure to Agent Orange.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  The 
parties filed a Joint Motion for Remand with the Court in 
February 2003.  The Court issued an Order in February 2003, 
which granted the Joint Motion and vacated the Board's August 
2002 decision.  


REMAND

In the February 2003 Joint Remand, the parties indicated that 
VA had not complied with the VCAA.  Accordingly, in light of 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003), the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on the 
veteran's part.

The AOJ should take the following action:

Issue a VCAA letter to the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




